Citation Nr: 0909500	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-33 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, 
Kansas


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at the Memorial Hospital for medical treatment on 
March 26, 2007.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Army 
from March 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 decision of the Department 
of Veterans Affairs (VA) Robert J. Dole medical center (Dole 
VAMC) in Wichita, Kansas, which denied entitlement to the 
benefit sought.


FINDINGS OF FACT

1.  The Veteran received emergency medical treatment at the 
Memorial Hospital on March 26, 2007, for a nonservice 
connected disability.

2.  A VA facility was not reasonably available to offer 
treatment.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses 
incurred at the Memorial Hospital for medical treatment on 
March 26, 2007, have been met.  38 U.S.C.A. §§ 1725, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 17.1000, 17.1001, 17.1002 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that the VCAA 
applies in the instant case and that error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further discussed.  
 
Analysis

As the Veteran is a non-service connected veteran, his only 
entitlement to emergency treatment is under 38 U.S.C.A. 
§ 1725 and 38 C.F.R. §§ 17.1000-1002. Section 1725 was 
enacted as part of the Veterans Millennium Health Care and 
Benefits Act, Public Law 106-177, 113 Stat. 1556.  The 
provisions of the Act became effective as of May 29, 2000.  
To be eligible for reimbursement under this authority the 
Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent lay person would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent lay person who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part); 

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent lay 
person (as an example, these conditions 
would be met by evidence establishing 
that a veteran was brought to a hospital 
in an ambulance and the ambulance 
personnel determined that the nearest 
available appropriate level of care was 
at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
Veteran could not have been safely 
transferred to a VA or other Federal 
facility (the medical emergency lasts 
only until the time the Veteran becomes 
stabilized); 

(e) At the time the emergency treatment 
was furnished, the Veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The Veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The Veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the Veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
Veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the Veteran or 
provider against a third party for 
payment of such treatment; and the 
Veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
Veteran's liability to the provider;

(i) The Veteran is not eligible for 
reimbursement under 38 U.S.C.A. § 1728 
for the emergency treatment provided 
(38 U.S.C.A. § 1728 authorizes VA payment 
or reimbursement for emergency treatment 
to a limited group of veterans, primarily 
those who receive emergency treatment for 
a service-connected disability).  

See 38 C.F.R. § 17.1002 (a)-(i).

As the Veteran was treated for only a single day, over a 
space of several hours, and there is no evidence or 
allegation of care after the emergency treatment, the 
provisions of 38 C.F.R. § 17.1002(d) are not applicable here.  
Further, as the treatment was not related to a work accident 
or any service connected disability, 38 C.F.R. § 17.1002(h) 
and (i) do not apply, either.

Turning to the regulation provisions which do control in this 
instance, VAMC records show that the Veteran is enrolled in 
the VA healthcare system, and had received care within the 24 
months preceding his emergency treatment.  38 C.F.R. 
§ 17.1002(e).  Records from Memorial Hospital establish that 
the services were provided in an emergency room, and that the 
Veteran has been billed for the services.  38 C.F.R. 
§ 17.1002(a) and (f).  The private records also indicate a 
secondary health insurance provider, AARP, but the RO was 
able to determine that this plan did not provide coverage, in 
whole or in part, for the emergency treatment.  38 C.F.R. 
§ 17.1002(g).

Entitlement to reimbursement, therefore, revolves around 
determinations of two factors:  the emergent nature of the 
Veteran's health problem under 38 C.F.R. § 17.1002(b), and 
the feasibility of obtaining treatment for such at a VA 
facility.  38 C.F.R. § 17.1002(c).  

While the June 2007 determination indicated that on May 26, 
2007, care and services were not rendered in a medical 
emergency of such nature that delay would have been hazardous 
to like or health, the Board notes that this reason was not 
repeated in an August 2007 determination as to the same 
matter, nor was it noted as a reason for denying the claim on 
the August 2007 statement of the case.  Regardless, the Board 
finds that the Veteran was entirely justified in believing he 
needed emergency care.  The Veteran had a history of cardiac 
problems, and after feeling unwell for several days he 
experienced late night chest pains.  As such, the Board is 
satisfied that on May 26, 2007, care and services were 
rendered in a medical emergency of such nature that delay 
would have been hazardous to like or health.  The 
requirements under 38 C.F.R. § 17.1002(b) are met.

As to the second factor, the agency of original jurisdiction 
determined (consistently in the decisions in both June and 
August 2007, and on the August 2007 statement of the case), 
that it was feasible to obtain such emergency care at a VA 
facility.  The Board disagrees.  The Veteran had his chest 
pains just before midnight.  The closest VA facility, a 
community based outpatient clinic (CBOC) in Salinas, Kansas, 
closes at 4:30PM, and hence was unavailable.  The Dole VAMC 
was 55 miles, or approximately one hour, away.  It is 
unreasonable to expect the Veteran, given his history of 
cardiac problems, stent placement, and warnings from private 
doctors about the danger of heart attack, to attempt to use a 
VA facility first.  He was faced with what any prudent lay 
person would consider to be a serious medical emergency.  He 
made the reasonable decision to travel less than one mile to 
the local private hospital rather than an hour to the Dole 
VAMC.

As no VA facility was feasibly available under the 
circumstances of this Veteran, the Board finds that 
reimbursement of medical expenses for March 26, 2007, is 
warranted.


ORDER

Entitlement to payment or reimbursement of medical expenses 
incurred at the Memorial Hospital for medical treatment on 
March 26, 2007, is granted.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


